DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2, 5, 14 and 17 are objected to because of the following informalities:  Claims 2, 14, and 17 state “a level of hearing impairment” and “an individual user”, but should read “the level of hearing impairment” and “the individual user” .  
Claims 5 and 17 state “a secondary device” in line 5, but should read “the secondary device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
Claims 1 and 13 state “selecting a notification mechanism”, the component, mechanism or agent that is selecting the notification mechanism is omitted. 
Claims 1, 2, 5, 13, 14, and 17 state “invoking the monitoring agent”, the component, mechanism or agent that is invoking the monitoring agent is omitted. 
Claims 2-12, 3-4, 6-7, 14-19, 15-16 and 18-19 inherit the same deficiencies.
Claims 5 and 17 state “and determining the individual user is hearing impaired”, the component, mechanism or agent that is determining the individual user is hearing impaired is omitted.
Claim 5 and 17 states “in response to receiving a data message”, the component, mechanism or agent that is receiving a data message is omitted.
Claims 6-7 and 18-19 inherit the same deficiencies.
Claim 8 states “compiling and maintaining a list of all connected electronic devices”, the component, mechanism or agent that is compiling and maintaining a list of all connected electronic devices is omitted.
Claims 9-11 inherit the same deficiencies.
Claim 9 states “determining” and “maintaining”, the components, mechanisms or agents that are determining and/or maintaining are omitted.
Claims 10 and 11 inherit the same deficiencies.
Claim 10 states “building and updating a model”, the components, mechanisms or agents that are building and/or updating are omitted.
Claims 11 inherits the same deficiencies.
Claim 20 states “select a notification mechanism”, the components, mechanisms or agents that select a notification mechanism are omitted.
Claim 20 states “invoke the monitoring agent”, the components, mechanisms or agents that invoke the monitoring agent are omitted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is drawn towards a computer program product comprising programming code instructions. The broadest reasonable interpretation of a claim drawn towards a computer program product comprising programming code instructions are: products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a software per se the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Examiner suggests amending the claim to recite a non-transitory computer readable medium to overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 12-16 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gordon (US9754465B2).
Regrading claim 1, Gordon discloses a method (Claim 1 “"the alerting device configured to perform a method comprising") comprising: running a monitoring agent on a connected electronic device (Figure 2 "Analysis module", see figure below, Col 7, lines 28-29 "The analysis module 220 performs the cognitive assessment of the message recipients in the area." Col 1, lines 30-31 "alerting device" Col 7 lines 38-42 "The alerting device also includes a wireless node 270, which can include any sort of remote connection, such as Bluetooth 3.0. The wireless node 270 allows the alerting device to be connected to other devices/network services in the area"); determining, via the monitoring agent, a level of hearing impairment of an individual user associated with the connected electronic device (Figure 2 "Analysis module", see figure below, Col 7, lines 28-29 "The analysis module 220 performs the cognitive assessment of the message recipients in the area." Col 4, lines 39-44 “The cognitive assessment includes determining cognitive profiles of one or more message recipients who are present in the area. A cognitive profile can include, but is not limited to, the message recipient's status (i.e. human or pet), age, potential distractions, physical and mental disabilities, sleeping or awake and etc.” Col 4, lines 47-50 “The potential distractions include, but are not limited to, a person listening to music via headphones or earbuds, a person engaged in a phone conversation, a person watching tv and etc.” Col 8, lines 58-60 "First, both the cognitive and hearing state and ability of the message recipient is assessed or supplied to the alerting device."); and in response to determining the individual user has some level of hearing impairment (Col 4, line 39-40 “The cognitive assessment includes determining 

    PNG
    media_image1.png
    480
    353
    media_image1.png
    Greyscale

Regarding claim 2, Gordon discloses determining, via the monitoring agent, a level of hearing impairment of an individual user associated with the connected electronic device comprises (Col 4 lines 27-28 "The cognitive needs of each message recipient are determined by evaluating the cognitive assessment."): invoking the monitoring agent to produce a test pulse on the connected electronic device (Col 4, lines 28-32 "In step 130, the alerting device selects at least one alert message to meet the cognitive needs of the one or more message recipients. Next, in step 140, the alerting device sends the at least one alert message."); waiting for a pre-determined amount of time for a user response from the individual user to the test pulse (Col 4, lines 32-34 "In step 150, the alerting device tracks the responsiveness of the one or more message recipients."); and determining the individual user is hearing impaired if no user response is received after the pre-determined amount of time has elapsed (Col 4, 
Regarding claim 3, Gordon discloses the test pulse is an audio test pulse (Col 6, lines 13-15 "the alert message can range from different audio sounds, visual effect and/or specific action.").
Regarding claim 4, Gordon discloses the test pulse is a haptic test pulse (Col 6, lines 21-25 "In other embodiments of the present invention, the alerting device can also deliver an alert message via a wristwatch, jewelry, personal data assistant (e.g. mobile smartphone) augmented to provide a vibration which can be sensed by the wearer or carrier.”).
Regarding claim 12, Gordon discloses the notification mechanism selected comprises at least one of: a haptic notification, an audio notification or a visual notification. (Col 6, lines 13-15 "the alert message can range from different audio sounds, visual effect and/or specific action." Col 6, lines 21-25 "In other embodiments of the present invention, the alerting device can also deliver an alert message via a wristwatch, jewelry, personal data assistant (e.g. mobile smartphone) augmented to provide a vibration which can be sensed by the wearer or carrier.”).
Regarding claim 13, Gordon discloses a system (Col 1, lines 27-28 “Another aspect of the present invention provides a system for executing sending an alert message.”) comprising: at least one processor (Col 1, line 39 “a processor device”); and a non-transitory processor-readable memory device storing instructions that when executed by the at least one processor causes the at least one processor to perform operations (Col 2 lines 15-20 "The present invention can be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.") including: running (Col 3, lines 46-54 "The computer readable program instructions may also be loaded onto a computer, other programmable data processing apparatus, or other device to cause a series of operational steps to be performed on the 
Regarding claim 14, Gordon discloses determining, via the monitoring agent, a level of hearing impairment of an individual user associated with the connected electronic device comprises (Col 4 lines 27-28 "The cognitive needs of each message recipient are determined by evaluating the cognitive assessment."): invoking the monitoring agent to produce a test pulse on the connected electronic device (Col 4, lines 28-32 "In step 130, the alerting device selects at least one alert message to meet the cognitive needs of the one or more message recipients. Next, in step 140, the alerting device sends the at least one alert message."); waiting for a pre-determined amount of time for a user response from the individual user to the test pulse (Col 4, lines 32-34 "In step 150, the alerting device tracks the responsiveness of the one or more message recipients."); and determining the individual user is hearing impaired if no user response is received after the pre-determined amount of time has elapsed (Col 4, lines 34-36 "In step 160, based on the responsiveness of the one or more message recipients the system can select another alert message.").
Regarding claim 15, Gordon discloses the test pulse is an audio test pulse (Col 6, lines 13-15 "the alert message can range from different audio sounds, visual effect and/or specific action.").
Regarding claim 16, Gordon discloses the test pulse is a haptic test pulse (Col 6, lines 21-25 "In other embodiments of the present invention, the alerting device can also deliver an alert message via a wristwatch, jewelry, personal data assistant (e.g. mobile smartphone) augmented to provide a vibration which can be sensed by the wearer or carrier.”).
Regarding claim 20, Gordon discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (Claim 15 “"the computer program product comprising a computer readable storage medium having program instructions embodied therewith, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 5, 7, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US9754465B2) as applied to claims 1 and 13 above, and further in view of Norp (WO2017121882A1).
Regarding claim 5, Gordon discloses determining, via the monitoring agent, a level of hearing impairment of an individual user associated with the connected electronic device (Col 7, lines 28-29 "The analysis module 220 performs the cognitive assessment of the message recipients in the area." Col 8, lines 58-60 "First, both the cognitive and hearing state and ability of the message recipient is assessed or supplied to the alerting device." Col 1, lines 30-31 "alerting device" Col 7 lines 38-42 "The alerting device also includes a wireless node 270, which can include any sort of remote connection, such as Bluetooth 3.0. The wireless node 270 allows the alerting device to be connected to other devices/network services in the area") and determining the individual user is hearing impaired from the monitoring agent indicating that a secondary device is connected to the connected electronic device (Col 8, lines 4-8 “In an embodiment of the present invention, the analysis module is connected remotely to a video camera, motion detector, sound monitor and/or any other device that can assist in determining the cognitive profile of the message recipients.”) Gordon does not disclose invoking the monitoring agent to continuously monitor whether a secondary device is connected to the connected electronic device or determining the individual user is hearing impaired in response to receiving a data message from the monitoring agent.
Norp teaches that it is known to invoke the monitoring agent to continuously monitor whether a secondary device is connected to the connected electronic device and to send a data message in 
Regarding claim 7, the combination of Gordon and Norp disclose the invention as claimed, see rejection supra, and Norp further discloses that the secondary device is one of wireless headphones or wireless loudspeakers wirelessly connected to the connected electronic device (Paragraph [0020] lines 18-19 “For example, a wireless headset has different status information”).
Regarding claim 17, Gordon discloses determining, via the monitoring agent, a level of hearing impairment of an individual user associated with the connected electronic device (Col 7, lines 28-29 "The analysis module 220 performs the cognitive assessment of the message recipients in the area." Col 8, lines 58-60 "First, both the cognitive and hearing state and ability of the message recipient is assessed or supplied to the alerting device." Col 1, lines 30-31 "alerting device" Col 7 lines 38-42 "The alerting 
Norp teaches that it is known to invoke the monitoring agent to continuously monitor whether a secondary device is connected to the connected electronic device and to send a data message in response to a secondary device being connect to the connected electronic device as set forth in Abstract ("The mobile device comprises a receiver, a transmitter, storage means and a processor. The processor is configured to use the receiver to determine that a wireless device has newly connected to the mobile device…. the first information comprising an identifier of the wireless device, to use the receiver to determine that a status of the wireless device has changed to a new status," Paragraph [0077] “the mobile device 1 keeps sending information to the device registry 14 for connected wireless devices at a regular interval (e.g. after polling connected wireless devices regularly to see if they are still connected).”) to provide a connected electronic device that is monitoring if headphones or other distracting/hearing impairing devices are connected.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Gordon, with the ability to invoke the alert device to monitor for connected devices that may impact the cognitive assessment of the message recipient as taught by Norp, since such a modification would 
Regarding claim 19, the combination of Gordon and Norp disclose the invention as claimed, see rejection supra, and Norp further discloses that the secondary device is one of wireless headphones or wireless loudspeakers wirelessly connected to the connected electronic device (Paragraph [0020] lines 18-19 “For example, a wireless headset has different status information”).
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US9754465B2), in view of Norp (WO2017121882A1) as applied to claims 5 and 17 above, and further in view of Larsen (US20130142350).
Regarding claim 6, Gordon and Norp do not disclose monitoring for a secondary device, wherein the secondary device is one of wired headphones or wired loud speakers physically connected to the connected electronic device. Larsen teaches that it is known to use wired headset (speaker) detection  as set forth in paragraph [0019] (“For headset detection, the detection circuitry is triggered as a plug gets inserted into the headset jack, which occurs when a port presence signal is generated from a jack sensing state machine (where the headset jack sensing terminal is assigned to a port of the jack sensing resistor network).” to provide the connected electronic device the ability to determine if the a headset is plugged in that would mean the user is distracted/hearing impaired.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Gordon and Norp, with a wired speaker detection as taught by Larsen, since such a modification would provide the predictable results of allowing the alert device to determine if a user plugged headphones/speakers into the device and that they may be distracted/hearing impaired.
Regarding claim 18, Gordon and Norp do not disclose monitoring for a secondary device, wherein the secondary device is one of wired headphones or wired loud speakers physically connected .
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US9754465B2) as applied to claim 1 above, and further in view of Yuki (US20070195781A1).
Regarding claim 8, Gordon does not disclose compiling and maintaining a list of all connected electronic devices based on a broadcast of all IP addresses of the connected electronic devices. Yuki teaches that it is known to “search for connected equipment by issuing a broadcast” (Paragraph [0007] and “it is possible to easily provide the list of the IP addresses of the equipment connected to the network” (Paragraph [0099]), “since addition or deletion of the equipment to or from the network is implemented with relatively high frequency, it is convenient to realize searching for the equipment that is a subject of monitoring at a monitoring side (PC or the like).” (Paragraph [0005]).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Gordon, with the ability to compile and maintain a list of all connected devices via a broadcast of all IP addresses as taught by Yuki, since such a modification would provide the 
Regarding claim 9, Gordon discloses determining which of all individual users associated with the connected electronic devices are hearing impaired (Col 4 lines 25-28 "In step 120 the alerting device determines the cognitive needs of the one or more message recipients. The cognitive needs of each message recipient are determined by evaluating the cognitive assessment."); and maintaining a profile indicative of each individual user determined as hearing impaired (Col 4 lines 39-41 "The cognitive assessment includes determining cognitive profiles of one or more message recipients who are present in the area.").
Regarding claim 10, Gordon discloses building and updating a model based on the profile (Col 5 lines 61-64 "In another embodiment of the present invention the alerting device can learn the cognitive profiles of different message recipients and store it in the memory for future use. For example, the system can learn a user's typical bed time…").
Regarding claim 11, Gordon discloses the model results from one of logistic regression, binary classification, or supervised learning (Col 6 lines 4-7 and 9-12 "alerting device can store and evaluate historical information for a class of users and update rules associated with mapping of cognitive needs to alert messages… The alerting device can also learn without user intervention by monitoring information regarding recipients and classes of recipients.").



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791     

/THADDEUS B COX/Primary Examiner, Art Unit 3791